Citation Nr: 0918938	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  09-08 859	)	DATE
	)
	)


THE ISSUE

Whether an August 15, 1973, decision denying entitlement to 
service connection for a bilateral knee disorder was clearly 
and unmistakably erroneous.

(The issue of whether an October 12, 1971, rating decision 
denying service connection for a bilateral knee disorder was 
clearly and unmistakably erroneous is addressed in a separate 
decision.)


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The moving party is a Veteran who served on active duty from 
November 1969 to September 1971.

The moving party seeks revision or reversal of the August 
1973 Board decision to the extent it denied service 
connection for a bilateral knee disorder.  The Board notes 
that although the moving party's motion and subsequent 
presentation refer to a January 18, 1973, Board decision, the 
January 18, 1973, Board action was, in fact, a remand for 
additional development which is not a final decision for 
consideration of revision or reversal.  The Board decision 
denying the claim for entitlement to service connection 
alluded to by the moving party was issued in August 15, 1973.  
It is clear that the moving party is seeking review of the 
final August 15, 1973, Board decision and there is no 
prejudice to the moving party in the present action to 
recognize the matter at issue.  Therefore, the issue listed 
on the title page has been appropriately revised.


FINDINGS OF FACT

1.  In August 15, 1973, decision the Board denied entitlement 
to service connection for a bilateral knee disorder.

2.  The August 15, 1973, decision by the Board was reasonably 
supported by the evidence then of record and was consistent 
with all extant VA law and regulations.

3.  The specific errors alleged by the moving party assert no 
more than a disagreement as to how the facts were weighed or 
evaluated.


CONCLUSION OF LAW

The August 15, 1973, Board decision did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400-20.1411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the Court has found that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) is not 
applicable to claims alleging clear and unmistakable error.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  Consequently, 
the provisions of the VCAA as well as VA's implementing 
regulations will not be addressed in this decision.

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  For the purpose of authorizing benefits, a 
rating or other adjudicative decision of the Board that 
constitutes a reversal or revision of a prior decision of the 
Board on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  
Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon 
request of the claimant.  A request for revision of a 
decision of the Board based on CUE may be made at any time 
after that decision is made.  Such a request shall be 
submitted directly to the Board and shall be decided by the 
Board on the merits, without referral to any adjudicative or 
hearing official acting on behalf of the Secretary.  38 
U.S.C.A. § 7111 (West 2002).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2008).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

Examples of situations that are not clear and unmistakable 
error: (1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision. (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist. (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).

Clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

In the motion at hand the moving party, in essence, asserts 
that the August 1973 Board decision involved CUE in finding 
that a left knee disability clearly and unmistakably existed 
prior to service, in finding that there was no increase in 
severity during service of the preexisting left knee 
disorder, in finding that synovitis involving the right knee 
during service was acute and transitory, and in finding that 
there was no evidence of a present knee disorder at the time 
of that decision.  It was asserted that the Board's finding 
that left knee problems in service were continuing 
manifestations of a preexisting Osgood-Schlatter's disease 
was error because Osgood-Schlatter's disease and 
chondromalacia patella were separate and distinct disorders.  
It was further asserted that the August 1973 decision failed 
to adequately identify the evidence that rebutted the 
presumptions of soundness and aggravation.  Medical evidence 
obtained subsequent to the August 1973 Board decision noted 
Osgood-Schlatter's disease and chondromalacia patella, 
although causing similar symptoms, were unrelated disorders.  
Service connection was established, in part, based upon this 
evidence.  For the reasons provided below, the Board finds 
the moving party's arguments to be without merit and to 
involve no more than a disagreement as to how the facts were 
weighed or evaluated.

Additionally, the Board notes that the moving party has 
asserted that the RO violated 38 C.F.R. § 19.115(d) (1972) in 
failing to provide a supplemental statement of the case prior 
to certification of the appeal to the Board after receiving a 
March 1972 private medical opinion.  The Board finds, 
however, that any violation of a duty to address the evidence 
apparently received in October 1972 in a supplemental 
statement of the case was cured when the Board remanded the 
case for additional development in January 1973 and the RO 
issued a supplemental statement of the case in May 1973.  The 
Board also notes that in an April 2009 presentation the 
moving party referred to interpretations of VA regulations 
that were made as a result of Court decisions and regulatory 
revisions subsequent to the Board decision at issue.  See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (The 
"government must show clear and unmistakable evidence of 
both a preexisting condition and a lack of in-service 
aggravation to overcome the presumption of soundness for 
wartime service under section 1111" and may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition.).  Such matters are not CUE.  See 38 
C.F.R. § 20.1403(e).  It is also significant to note that the 
moving party has acknowledged that an April 1973 private 
medical opinion was not of record or otherwise within 
government possession or control at the time of the August 
1973 Board decision.  These matters may not be considered in 
the present determination.

The applicable VA regulations at the time of the August 1973 
Board decision were to the effect that regarding preservice 
disabilities noted in service, there were medical principles 
so universally recognized as to constitute fact (clear and 
unmistakable proof), and when in accordance with these 
principles existence of a disability prior to service was 
established, no additional or confirmatory evidence was 
necessary.  Consequently with notation or discovery during 
service of such residual conditions (scars; fibrosis of the 
lungs; atrophies following disease of the central or 
peripheral nervous system; healed fractures; absent, 
displaced or resected parts of organs; supernumerary parts; 
congenital malformations or hemorrhoidal tags or tabs, etc.) 
with no evidence of the pertinent antecedent active disease 
or injury during service, the conclusion must be that they 
preexisted service.  Similarly, manifestation of lesions or 
symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish preservice existence 
thereof.  38 C.F.R. § 3.303(c) (1973).

Regulations provided a presumption of soundness for a Veteran 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b) (1973).  
The regulations further provided that determinations should 
not be based on medical judgment alone as distinguished from 
accepted medical principles, or on history alone without 
regard to clinical factors pertinent to the basic character, 
origin and development of such injury or disease.  They 
should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof.  38 
C.F.R. § 3.304(b)(1).  

Clear and unmistakable evidence (obvious or manifest) was 
also required to rebut the presumption of aggravation where 
the preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b) (1973).  

The evidence of record at the time of the August 1973 Board 
decision included service treatment records, the moving 
party's statements in support of his claim, a March 1972 
private medical opinion, and an April 1973 VA medical 
examination report.  Included in the service treatment 
records was an August 1969 pre-induction examination report 
revealing a normal clinical evaluation of the lower 
extremities.  In a report of medical history the moving 
party, in essence, denied having had any prior knee problems.  
He entered active service on November 18, 1969.  A 
February 2, 1970, report noted he complained of right knee 
swelling that was worse on prolonged standing and marching.  
A February 9, 1970, orthopedic consultation report noted a 
history of right knee swelling over several weeks without 
instability, abnormality, or specific injury.  The diagnosis 
was mild synovitis.  A March 1970 report noted right knee 
effusion for two months with no history of injury.  The 
diagnoses included chondromalacia of both knees and synovitis 
of the right knee.  A March 11, 1970, physical profile record 
noted chondromalacia of the knees was considered to be a 
permanent condition and a military occupation specialty 
change was recommended.  A September 1970 report noted the 
moving party's knees still gave him some problems, but that 
they were generally doing better.  An August 1971 report 
noted complaints of knee joint pain and swelling with 
activity, but no history of injury.  The examiner noted there 
was crepitation of the patella against the femur.  There was 
no evidence of swelling, effusion, tenderness, ligament 
instability, or limitation of motion.  A diagnosis of 
probable chondromalacia patella, bilateral, was provided.  
The examiner noted no treatment was indicated.  An August 
1971 report of medical history noted asymptomatic 
chondromalacia of the knees.  An August 1971 separation 
examination revealed a normal clinical evaluation of the 
lower extremities.

In his original August 1971 claim for VA benefits the moving 
party requested service connection for chondromalacia that 
began during training.  In his notice of disagreement he 
asserted, in essence, that the disorder was either incurred 
in service or was service aggravated.  In his substantive 
appeal he reported he experienced trauma to the knees as a 
result of the daily rigors of army life.  He stated that the 
only trouble he had with his knees prior to service involved 
treatment for Osgood-Schlatter's disease in his early teens.  
He asserted he had reported he repeated bumped his knees 
during training, but he noted he was unable to recall a 
specific incident and the examiner reported there was no 
history of trauma.  He claimed that by the time he graduated 
from basic combat training his knees were swollen and ached 
almost constantly.  He reported that the swelling in his 
knees subsided after he received a permanent physical profile 
and was given a desk job, but that he continued to experience 
grating, cracking, and swelling in the knees when strained or 
with prolonged standing.

In private medical correspondence dated in March 1973 A.H.T., 
M.D., stated that he had examined the moving party prior to 
his induction into military service and that among the 
problems for the consultation was a history of Osgood-
Schlatter's disease of the left knee.  It was noted that a 
June 6, 1969, examination of the knees revealed only a healed 
and prominent tibial tubercle of the left knee.  There was a 
full range of motion, the collateral and cruciate ligaments 
were intact, there was no increase in fluid in the joints, 
crepitus, or blocking, and there were no complaints of knee 
dysfunction.

VA examination in April 1973 revealed the moving party walked 
with a normal gait and could squat readily.  He was able to 
step up onto a chair with either foot.  Range of motion of 
the knees was from 0 to 130 degrees.  There was a mild 
prominence of the left tibial tubercle, but no effusion or 
soft tissue swelling to either knee joint.  No crepitus could 
be obtained with strong compression over each patella in 
flexion or extension maneuvers.  There was no evidence of 
instability.  It was noted the Veteran rode bicycles and 
jogged.  X-rays of the left and right knees revealed no 
abnormality.  The diagnoses included history of Osgood-
Schlatter's disease of the left knee in childhood and history 
of synovitis to the right knee joint.  It was further noted 
that there was no chondromalacia found upon the present 
examination.

In its August 1973 decision the Board accurately summarized 
the evidence of record and reported laws and regulations 
applicable to the presumption of soundness and aggravation of 
a preexisting injury or disease.  The Board found the 
evidence clearly established that a disorder involving the 
left knee was present prior to service, that left knee 
symptoms during service were continuing manifestations of the 
preservice left knee disorder, that right knee symptoms 
during service were acute and transitory synovitis, that 
there was no increase in severity during service of the 
preexisting left knee disorder, and that there was no knee 
disorder upon VA examination in April 1973.  Service 
connection was denied for a bilateral knee disorder.  The 
Veteran was notified and the decision became final.

Based upon a comprehensive review of the evidence of record 
the Board finds the August 15, 1973, decision by the Board 
was reasonably supported by the evidence then of record and 
was consistent with all extant VA law and regulations.  The 
March 1972 opinion of Dr. A.H.T. clearly and unmistakably 
establishes that the moving party had a preexisting Osgood-
Schlatter's disease of the left knee prior to service and the 
April 1973 VA examination findings demonstrate no increase in 
the severity of that specific disease.  The April 1973 VA 
examinations findings also demonstrate no evidence of a 
chronic chondromalacia patella disability.  The specific 
errors alleged by the moving party assert no more than a 
disagreement as to how the facts were weighed or evaluated.  
VA regulations provide, however, that a disagreement as to 
how the facts were weighed or evaluated is not CUE.  See 38 
C.F.R. § 20.1403(d).  Accordingly, the present motion must be 
denied.


ORDER

The motion for revision of the August 15, 1973, Board 
decision on the grounds of clear and unmistakable error is 
denied.



                       
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



